Title: To George Washington from Benjamin Lincoln, Jr., 24 January 1787
From: Lincoln, Benjamin Jr.
To: Washington, George



Sir
Boston Jany 24 1787

I have the honour to enclose your Excellency the receipt for the bill on Mr Gray from the Agent of Dr Gordon. His detention of it needs an apology but I can only plead in excuse that I was absent from this place the greater part of the last month & had no opportunity of calling for it untill a few weeks since when the present public commotions and the preparations to oppose them really occasioned my forgetting the business.
Your Excellency I hope will excuse me if I should take the liberty of communicating to you a sketch of our present political situation. The General Court at their last Sessions requested the Governor to make use of every necessary and constitutional exertion for suppressing every insurrection & outrage against the Government & pledged themselves to refund the expence. The Governour finding that all the measures which the Legislature had adopted to remove burthens and give relief were Spurned at and that the insurgents were encreasing in inveteracy and in numbers orders were issued about three weeks since to detach a body of militia consisting of 4000 rank & file to take the field under the command of General Lincoln & to remain in service a month from Yesterday. That Gentleman is now at Worcester with 2000. General Shepherd is at the magazine at Springfield with 1000 & General Warner in the neighbourhood of Worcester

with another thousand. The object this force is to embrace is to support the Judicial Courts in the Counties of Worcester Hampshire & Berkshire—aid the civil magistrate—repel all insurgents against the government and to apprehend all disturbers of the public peace. The Insurgents are assembling Four hundred at West Springfield under the command of Luke Day—A larger body at Pelham under the command of Shaize. It seems the general sentiments that about 2000 will take the field. But from the disposition of the Governments troops they probably will not collect into one body. Two of General Shepherds men without arms falling in with a party of Insurgents have been dangerously wounded. Every thing wears the appearance of hostility. It is a happy circumstance that men of principle & property are taking their stands on the side of government and seem universally determined at all hazards to put an end to the present insurrections The General Court will meet the next week and if the western counties continue obstinate a rebellion will probably be declared & martial law put in force Should this take place insurrection I think will soon hide her head: God grant that the period may be speedy or the goodly fabric of freedom will soon be pulled down & thrown into ruins. I must once more beg your Excellency to excuse this freedom I have taken with you in writing this lengthy letter. Knowing that your Excellency must be exceedingly anxious I could not refrain from doing myself the honour of making every communication within my knowledge. I have the honour to be with the highest respect Your Excellency’s humble servant

Benj. Lincoln Junr

